Response to Amendment
This Office Action is in response to 11/16/2021 Amendment after Final and AFCP Request.

Claim Objections
Claim 30 would be objected to because of the following informalities: “first metal” and (Currently Amended) status.  Claim 30 in 11/16/2021 Amendment after Final is the same as that in 08/03/2021 Amendment.

Allowable Subject Matter
Claims 25-42 would be allowed.

Claim Rejections - 35 USC § 103
Claims 43-44 would be rejected under 35 U.S.C. 103 as being unpatentable over US 10,431,295 to Wang et al. (hereafter Wang) in view of US 8,072,823 to Aihara et al. (hereafter Aihara) in view of US 8,022,458 to Chang et al. (hereafter Chang).
Regarding independent claim 43, Wang teaches a method comprising: 
connecting, during an inherent write enable period (e.g. activation of word line during a write operation requires responsive to a signal), a bit line voltage node to a power supply through a first transistor switch (FIGS. 2A and 4: PMOS P1 coupled to bit line voltage node via write driver 216 and VDD/High1’ from T1-T4); 
turning, responsive to a boost signal (FIG. 2A: boost signal CLKW), off the first transistor switch to disconnect the bit line voltage node from the power supply (FIGS. 2A and 4: BL/BLB  from T4-T5); 
initiating, after the first transistor switch is turned off, charging of the first end of a metal capacitor the second end of the metal capacitor charging capacitor C21 of FIG. 13; which is formed of depletion-mode metal-oxide-semiconductor transistor as shown in FIGS. 4-5, ), wherein charging the first metal capacitor drives the bit line voltage node to a more positive voltage (FIGS. 2A and 4: BL/BLB are driven from High1’ to High2’ from T4-T5); 
disconnecting, at a start of the write enable period, a word line voltage node from ground through a second transistor switch (FIGS. 8A and 9: NMOS transistor N4[0] coupled between word line voltage node and ground via word line driver 111[0], NMOS transistor N4[0] is disconnected at time T4); 
turning, responsive to the boost signal (FIG. 2A: boost signal CLKW), the second transistor switch off to disconnect the word line voltage node from the ground (FIGS. 8A and 9: NMOS transistor N4[0] switch off in response to footer_enb); and 
initiating, after the second transistor switch is turned off, charging of a second metal capacitor having a first end coupled to the word line voltage node and a second end coupled to a gate node of the second transistor switch, wherein charging of the second metal capacitor drives the word line voltage node to a -negative voltage, the negative voltage being lower than the ground (FIGS. 8A-9: capacitor-connected PMOS N5 coupled between NVSS and boost signal CLKW, also see diagram WL/WLA/WLB/WWL/RWL as shown).
Wang doesn’t teach the strike through limitation. In addition, Wang teaches the first transistor P1 coupled the bit line node to a power supply instead of ground node, and the second PMOS transistors 312 and 314 of an SRAM cell (see FIG. 3A) by driving a bit line to a boosted value higher than power supply, and a word line to a negative value from the ground (see 11:40-45 and 20:1-6).  This means that the PMOS transistors strengthen the driving capacity when gate-to-source voltage Vgs is more negative than the threshold voltage Vth. 
Airaha teaches a write assist circuit for strengthening the driving capability of NMOS transistors QN11 and QN14 of an SRAM cell (see FIG. 11) by driving a bit line to a negative value from the ground (see FIGS. 2 and 13).  
Chang teaches a metal capacitor comprising a first plurality of metal stripes (FIG. 2: stripes coupled to metal electrode 12 of layer 2 and layer 3) substantially parallel to each other and a second plurality of metal stripes substantially parallel to each other (FIG. 2: stripes coupled to metal electrode 14 of layer 2 and layer 3), wherein the first plurality of metal stripes are coupled together at one node (FIG. 2: metal electrode 12), and the second plurality of metal stripes are coupled together at another node (FIG. 2: metal electrode 14), wherein some of the first plurality of metal stripes are in a first metal layer and some of the second plurality of metal stripes are in a second metal layer, and wherein the first metal layer is different than the second metal layer (FIG. 2: layer 2 and layer 3 are different layers).
Since Wang, Aihara and Chang are all from the same field of endeavor, the purpose disclosed by Aihara and Chang would have been recognized in the pertinent art of Wang.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to realize that:
NMOS and PMOS are complementary transistors, which are opposite in structures and functions.  It is common that pass gates of an SRAM cell are NMOS transistors as shown in FIG. 11 of Airaha instead of PMOS transistors as shown in FIG. 3A of Wang.  In order to strengthen the driving capability SRAM cell having NMOS transistors as pass gates, the gate-to-source voltage Vgs should be more positive than threshold voltage Vth. This means the bit line should be driven to a negative value from ground as described in FIGS. 2 and 13 of Airaha, and word line to boosted value from the supply voltage;
style of capacitor used in Wang is a matter of design choice as long as it serves the purpose of providing sufficient capacitance for the performance of the circuit.
Regarding dependent claim 44, Wang teaches turning, after the end of the write enabled period, on the first transistor switch to reconnect the bit line voltage node to the ground (FIG. 4: BL/BLB is reconnected to ground after T9); and turning, after the end of the write enabled period, on the second transistor switch to reconnect the word line voltage node to the supply voltage (FIG. 9: WL/WLA/WLB/WWL/RWL is reconnected to VDD/High at T7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
November 19, 2021
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824